AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) oe Pagelofl i

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Mercado-Andrade Case Number: 3:19-mj-24222
Rebecca C Fish

 

Defendant's Attorney

FILED
“REGISTRATION NO. 90953298 |

THE DEFENDANT: OCT 2.1 2019
pleaded guilty to count(s) 1 of Complaint

 

CLERK, WS DISTRICT COURT

 

 

 

 

 

 

C1 was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA |
after‘a plea of not guilty. BY Demy
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
[1 Count(s) dismissed-on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: .

v7 | |
‘CX TIME SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession-at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, ___ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until al! fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, October 21, 2019
Date of Imposition of Sentence

Man WM

HONCRABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

| _ Clerk’s Office Copy > 3:19-mj-24222

 
